DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2005/0098256 to Polanco in view of USPN 6,506,873 to Ryan.

Regarding the claimed spun-laid web and claimed webs being free of any bonding treatment as claimed, Polanco teaches a spunbond web.  Polanco teaches that the air temperature to induce crimp ranges from 110-260 degrees F which represents temperatures of submelting degree.  Polanco teaches forming the web by depositing the fibers, wherein heated air is not drawn through the web to fix the web (Polanco, paragraph 0050).  Polanco teaches static air bonding to fix the web in the initially crimped configuration, wherein static air bonding does not involve drawing heated air through the web to fix the web in its high loft state, and results in little to no collapse of the initial loft of the web (Id., paragraph 0052).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of Polanco, wherein the nonwoven is polymer laid and static air bonded, or alternatively wherein the fibers are bonded, such as by mechanically bonded systems or bonded arrangements, which is a process not excluded by the specifically claimed group, as taught by Ryan, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers which is bonded in a manner known in 
Regarding the claimed tensile strength and/or indentation force deflection, and recovery, and wherein the web is configured to not break or shear as claimed, the webs of the prior art combination comprise a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches heating the web at a temperature within the scope set forth in Applicants’ specification, for the same purpose of achieving crimp in the z-direction.  Therefore, although the prior art combination does not disclose the claimed properties, including being configured to withstand an elongation as claimed, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, as set forth above, the prior art combination teaches a substantially similar fiber and web as claimed.  The prior art combination teaches use of the web in similar or identical applications as set forth in Applicants’ specification (see Polanco, paragraph 0002; Ryan, column 28 lines 1-13). Ryan teaches that the fibers can be modified to provide desirable properties which can include good bond strength, strength, toughness, and differential shrinkage (Ryan, column 3 lines 28-54).  Ryan teaches that fibers have increasing tenacity with increasing orientation and crystallinity (Id., column 18 line 57 to column 19 line 16).  Ryan teaches that elongation-to-break first increases with spinning speed and orientation, as it reaches a maximum value and then decreases as the crystallinity and orientation further increase (Id., column 19 lines 59-67).  Ryan teaches that for spunbonded webs, loft, strength, elongation, drape and numerous 
Since the prior art combination establishes similar fibers in similar webs for similar uses, and since the prior art combination acknowledges desirable properties and the manner in which to adjust the properties for those similar uses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, and adjusting and varying the properties, such as tensile strength and recovery within the claimed ranges, as suggested by Ryan, motivated by the desire of forming a conventional nonwoven web having the desired properties, such as elongation, recovery and strength properties, suitable for the intended application.
Regarding claims 5, 15 and 20, the prior art combination teaches that webs may contain a single denier structure or a mixed denier structure, wherein webs may further contain fibers of various alternative shapes and symmetries, including pentalobal, tri-t and hollow cross sections (Polanco, paragraph 0033).  Since the prior art combination teaches bicomponent side by side or eccentric sheath/core fibers, in addition to web further containing fibers having various shapes and symmetries including pentalobal, tri-t and hollow cross sections, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein web comprises bicomponent fibers in combination with fibers having a different cross-section, such as pentalobal, tri-t and hollow 
Regarding claim 9, the prior art combination teaches within the web the fibers are randomly crimped to produce a lofted material with a very high loft by inducing shingled layers with a buckled z-direction orientation to produce loft of the web (Polanco, paragraph 0010). 

Claims 1-21 are rejected under 35 U.S.C. 103 as obvious over Polanco in view of Ryan and US Pub. No. 2014/0272362 to Dugan.
Regarding claims 1-21, the claimed properties appear to naturally flow from the structure of the prior art combination.  Alternatively, in the event it is shown that the properties are based solely on a bicomponent fibers comprising polylactic acid and polypropylene components, such a structure is suggested by the prior art combination as set forth above.  Additionally, the prior art combination teaches that the fabrics are suitable for use in personal care products, padding and absorbents (Polanco, paragraph 0002).
Dugan multicomponent thermoplastic fibers that are biodegradable, including a first polymer component that includes a first aliphatic polyester and a second polymer component that also includes an aliphatic polyester (Dugan, Abstract), wherein the fibers can be incorporated into a nonwoven and crimped (Id., paragraphs 0060-0062). Dugan teaches that the multicomponent fibers can be selected from the group including spunbond filaments (Id., paragraph 0008).  Dugan teaches that the fiber can have various cross-sections including sheath/core and side-by-side arrangements (Id., paragraphs 0029-0033).  Dugan teaches that the multicomponent fibers have a cross-sectional area comprising the first and second component in about a 1:9 to about 9:1 ratio (Id., paragraph 0035).  Dugan teaches that the first polymer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein the bicomponent fibers comprise components such as polylactic acid and polypropylene to form a nonwoven having a tensile strength, such as within the claimed range, as taught by Dugan, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers which are predictably environmentally advantageous due to the biodegradability of polylactic acid, such that the web comprises a tensile strength known in the art as being predictably suitable for such uses.
Additionally, regarding the claimed tensile strength and/or indentation force deflection, and recovery, and wherein the web is configured to not break or shear as claimed, the webs of the prior art combination comprise a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches heating the web at a temperature within the scope set forth in Applicants’ specification, for the same purpose of achieving crimp in the z-direction, wherein the web comprises a tensile strength which overlaps with the claimed range.  Therefore, although the prior art combination does not disclose the 
Alternatively, as set forth above, the prior art combination teaches a substantially similar fiber and web as claimed.  Additionally, the prior art combination teaches use of the web in similar or identical applications as set forth in Applicants’ specification (see Polanco, paragraph 0002; Ryan, column 28 lines 1-13). Ryan teaches that the fibers can be modified to provide desirable properties which can include good bond strength, strength, toughness, and differential shrinkage (Ryan, column 3 lines 28-54).  Ryan teaches that fibers have increasing tenacity with increasing orientation and crystallinity (Id., column 18 line 57 to column 19 line 16).  Ryan teaches that elongation-to-break first increases with spinning speed and orientation, as it reaches a maximum value and then decreases as the crystallinity and orientation further increase (Id., column 19 lines 59-67).  Ryan teaches that for spunbonded webs, loft, strength, elongation, drape and numerous other fabric properties are controlled via the selection of the appropriate material and processing conditions (Id., column 25 lines 19-27).  Ryan teaches that loft can be improved by techniques (Id., column 29 lines 51-59), and that when strength characteristics are important, control of crystallinity or optical composition will typically be desired, as tenacity for the final product can be provided at desirable levels (Id., column 29 lines 60-67).  
Since the prior art combination establishes similar fibers in similar webs for similar uses, and since the prior art combination acknowledges desirable properties and the manner in which to adjust the properties for those similar uses, it would have been obvious to one of ordinary skill 
Regarding claim 8, the prior art combination does not appear to teach the claimed volume ratio.  However, Dugan teaches that the multicomponent fibers have a cross-sectional area comprising the first and second component in about a 1:9 to about 9:1 ratio.  It is reasonable for one of ordinary skill to expect that the area ratio would be proportional to the volume ratio, as the fibers are extruded.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven web of the prior art combination, wherein the bicomponent fibers comprise components with volume ratios, such as within the claimed ranges, as suggested by Dugan, motivated by the desire of forming a conventional nonwoven web comprising crimped bicomponent fibers having a structure known in the art as being predictably suitable for such fibers.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Polanco in view of Ryan, as applied to claims 1-7 and 9-21, above, and further in view of USPN 5,108,820 to Kaneko.
Regarding claim 8, the prior art combination teaches bicomponent and conjugate fibers as taught in Kaneko.  Although the prior art combination does not specifically teach the claimed volume ratio, Kaneko teaches soft nonwoven fabric of filaments, comprising crimped bi-component composite filaments (Kaneko, Abstract).  Kaneko teaches that the preferred volume ratio of component (A) to component (B) is from 20:80 to 70:30 (Id., column 3 lines 26-40).


Response to Arguments
Applicants’ arguments filed September 25, 2021, have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 112(a) rejections, Applicants’ arguments are moot based on the withdrawal of the rejections.
Regarding the 35 U.S.C. 103 rejections, Applicants argue that Polanco describes achieving loftiness due to fiber crimp after heating and not during heating, whereas in significant contrast, spun-laid webs formed in accordance with the present invention exhibit increase in thickness/loftiness almost immediately upon being subjected to heat.  Additionally, Applicants recite that the Polanco web clearly requires some degree of bonding to achieve the loftiness and low density properties, whereas the claimed invention achieves loftiness, change in density, entangling the fibers without being subjected to any thermal or mechanical bonding treatment (i.e, no calendar bonding, hydroentangling, through air bonding, needling, or point bonding treatment).  Additionally, Applicants argue that the claimed web is different from the nonwoven web of Polanco, in which nonfunctional bonding and/or through air bonding of the fibers has occurred.

	Regarding the nonfunctional bonding, note that Polanco expressly teaches that such bonding may be eliminated altogether (Polanco, paragraph 0031).  Alternatively, Polanco teaches that “nonfunctionally bonded” is a bonding sufficiently only to hold the fibers in place for processing but so light as to not hold the fibers together were they to be manipulated (Id.).  Similarly, Applicants’ specification at paragraph 0028 teaches that the spun-laid fibers are not bonded together or are substantially un-bonded (for example less than 10% of the fibers are bonded together).  Therefore, any nonfunctional bonding would still appear to be within the scope of the claimed spun-laid web. 
	Applicants argue that static air bonding is still a form of through air bonding, which is different from the spun-laid webs described in the Application and presently claimed, where there is no bonding. Examiner respectfully disagrees. Applicants’ specification at paragraph 0004 recites that thermal bonding includes the through air bonding technique where air is sufficiently heated and passed through the web to partially melt at least the surface of some fibers (emphasis added).  Conversely, Polanco expressly teaches static air bonding to fix the web does not involve drawing heated air through the web to fix the web in its high loft state, and results in little to no collapse of the initial loft of the web (emphasis added).  Therefore, the claim is only excluding specific processes as opposed to any bonding at all, as Applicants argue, and static air bonding is clearly not within the scope of through air bonding.
	Applicants argue that Polanco is not inherently the same as the spun-laid web as claimed, since the webs are formed differently and the web of Polanco has non-functional bonding between fibers as a result of a heat treatment, while the claimed web has no such bonding present in the fibers.  Examiner respectfully disagrees.  As set forth above the web of the prior art combination appears to comprise a substantially similar structure and composition as claimed.  Additionally, as set forth above, the claimed invention does not exclude any bonding, as the specification teaches that the fibers are spun-laid and substantially un-bonded.  Similarly, Polanco expressly teaches either non-functionally bonded fibers or that such bonding may be eliminated altogether (emphasis added). 
	Regarding Ryan, Applicants argue that the teachings of Ryan ignores the fact that Polanco teaches a specific process for obtaining its version of a nonwoven web having low density/lofty characteristics.  Examiner respectfully disagrees.  Applicants are drawing a relationship between non-functional bonding and through air bonding, as a basis to conclude that the invention of Polanco or the prior art combination cannot be within the scope of the claimed invention which excludes through air bonding.  However, as set forth above, Polanco expressly teaches that non-functional bonding may be eliminated. Additionally, Polanco teaches static air bonding in comparison to through air bonding.  As set forth previously, static air bonding is not within the scope of through air bonding.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786